I concur in the order reversing this cause. The "value of the bargain" is not to be measured alone by the price offered by John Lynes to appellees for an oil and gas lease upon the property. The effect of a favorable judgment upon the cause of action pleaded by appellees would be to clear the seven-eighths mineral interest (and this is what Lynes offered to buy) of the claims of appellants. If this seven-eighths mineral interest has any value at the time of the trial, it must be taken into consideration in arriving at the amount of damages. This interest was not shown to be worthless upon the trial and the presumption is that it has some value. I do not agree with the majority holding that in arriving at the value of a seven-eighths mineral interest, the fact that it is burdened by an outstanding "spurious" lease should be considered. As above pointed out, the effect of a judgment, in the event appellees are successful, will be to remove the cloud cast on the title by said lease. We should not anticipate that another appeal will be taken from a judgment which might be rendered in the future. It may be that in the event of such an occurrence appellants would have a further complaint, if such appeal resulted in damage to them because of its effect in continuing the cloud upon appellants' title. The question of the availability of such a remedy upon a set of hypothetical facts which may never have an actual existence is obviously not before us in this case.
I am further of the opinion that evidence of the value of oil and gas leasehold estates upon lands in the vicinity of the property here involved is admissible upon the issue of value, provided of course such evidence is pertinent under the recognized rules of evidence.